COURT OF ApPEALS FOR THE

                                                       FIRST DISTRICT OF TEXAS AT HOUSTON




                                                                                                     ORDER


Cause No.	 01-12-00746-CV; In re Angel Lozano
           On Appeal from the 334th District Court of Harris County, Texas
           Trial Court Cause No. 2010-61483

            Relator, Angel Lozano, has filed a petition for writ of mandamus. The Court requests
a response to relator's petition from real parties in interest, Michael Neal, Cynthia Neal, Neal &
Company, LLC, and Neal & Neal, LLC. TEX. R. ApP. P. 52.4. Any response, or, in the
alternative, a letter indicating that real parties in interest desire to waive their right to respond, is
due to be filed in this Court by September 6, 2012.

              It is so ORDERED.



Judge's signature:          ----'-	/.::<:s/_T~eIT~y--'J:....::e:...:n'"'_'n'"'_'in'_O.lg=>.'s"____                      _
                      o     Acting individually                                                      o Acting for the Court




Date:     8/24/2012
         Absent emergency or a statement that the motion is unopposed. mu st wait ten days before acting on mot ion except for
         motion to extend time to file a brief. See TEX. R. APP. P. IO.3(a).
Note :   Single justice may grant or den y any request for relief properly so ugh t by motion, except in a civil case a single ju st ice
         sho uld not : ( I) act o n a petition for an extrao rd inary writ or (2) di smi ss o r otherwise determine an app eal or a mot ion for
         rehe aring. TEX. R. APP. P. IO.4(a).